DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 AND 9-17 of U.S. Patent No. 10,648,102 in view of Motoki et al (JP 2010132556). 
US 10648102 discloses the oxygen-doped group III metal nitride comprising:  (1) gallium-containing nitride in a substantially wurtzite structure; (2) where the [H/O] ratio is greater than 0.3; (3) an impurity concentration of at least one of Li, Na, K, Rb, Cs, Ca, F, and Cl greater than 1x1016 cm-3; (4) n type doping; (5) an absorbance per unit thickness of at least 0.01 cm-1 at wavenumber 3175 cm-1 and at wave numbers between 3200 cm-1 and about 3400 cm-1 said gallium-containing nitride crystal is essentially free of infrared adsorption peaks having an absorbance unit thickness greater than 10% of the absorbance per unit thickness at 3175 cm-1.
	US 10,648,102 therefore discloses a gallium-containing nitride with the same [H/O] ratio, impurity concentration, and an absorbance per unit thickness between 3200 cm-1 and about 3400 cm-1 overlapping with the claimed range.
	US 10648102 further discloses the gallium-containing nitride crystal wherein at wavenumbers between 3075 cm-1 and about 3125 cm-1 said gallium-containing nitride crystal is essentially free of infrared adsorption peaks having an absorbance unit thickness greater than 10% of the absorbance per unit thickness at 3175 cm-1.
	Motoki (JP-20100132556 citations from the Machine Translation provided by the Office with this Office Action) discloses an N-type gallium nitride single crystal substrate doped with oxygen and having a ratio of n-type carrier concentration to oxygen concentration of 4.0 to 1.0 (see Claim 1).
	Motoki further discloses that when the n-type carrier concentration is made high, the resistivity is lowered where low resistance is a favorable property (see Page 7).  Motoki further discloses that when the oxygen concentration is too high the crystallinity decreases which is undesirable (see Page 7).  Motoki’s GaN crystal like the GaN crystals disclosed by US 10,648,102 are used for light emitting elements to electronic devices (Compare Motoki’s Abstract and [0003]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention prepare the n-type oxygen-doped gallium-containing nitride, as disclosed by US 10,648,102 with a ratio of n-type carrier concentration to oxygen dopant is in a range of 1.0 to 4.0 as disclosed by Motoki to produce a n-type GaN crystal with improved resistivity and crystallinity for use as a light emitting element or electronic device as suggested by Motoki.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        11/18/2022